                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

              In re:   RICKEYA MUTI                     ) Case No. 16-11651-jps
                                                        ) Chapter 13 Proceedings
                       Debtor(s)                        ) Judge Jessica E. Price Smith

                                      TRUSTEE'S MOTION TO DISMISS CASE

        Now comes LAUREN A. HELBLING, the duly appointed, qualified and standing Chapter 13 Trustee
(“Trustee”) herein, and hereby moves this Honorable Court to dismiss the case of the Debtor(s) pursuant to
Sections 521, 704, 1302 and 1307 of the Bankruptcy Code for failure to cooperate with the Trustee. In support
of this motion, the Trustee makes the following representations to the Court:

       1. On May 6, 2019, an order was filed requiring the Debtor to appear for examination on May 29, 2019
at the U.S. Bankruptcy Court, pursuant to Bankruptcy Rule 2004. Debtor failed to appear at the hearing on
May 29, 2019.

        2. The Order further required the Debtor(s) to provide certain documents and records to the Trustee by
May 20, 2019. As of the date of this pleading, one or more of the requested documents have not been provided
to the Trustee.

        3. Section 1307(c) of the Bankruptcy Code states that a Chapter 13 case may be dismissed for “cause.”
While “cause” is not specifically defined, the Trustee believes that the failure of the Debtor(s) to cooperate, as
required by Section 521(a)(3), and failure to appear for examination on May 29, 2019, has left the Trustee unable to
fully investigate the financial affairs of the Debtor(s), which the Trustee is required to do by Sections 1302(b)(1)
and 704(a)(4) of the Bankruptcy Code, and as a result, cause exists under Section 1307(c) of the Bankruptcy Code
to dismiss the Debtor’s case.

        4. Section 109(g)(1) of the Bankruptcy Code allows for dismissal of a case with a 180-day prohibition
against refiling for willful failure of the debtor to abide by a court order. The Trustee believes that the Debtor’s
failure to appear at the Bankruptcy Rule 2004 exam (and/or failure to provide requested documentation, if
appropriate) constitutes a willful failure of the Debtor(s) to comply with a court order. Thus, a 180-day prohibition
against refiling should be imposed on the Debtor(s) pursuant to Section 109(g)(1).

       WHEREFORE, your Trustee, being a proper party in interest, hereby moves this Honorable Court to grant
her motion and dismiss the case of the Debtor(s) and impose a 180-day prohibition against refiling for the reasons
cited.

                                                 /S/ Lauren A. Helbling
                                                 LAUREN A. HELBLING (#0038934)
                                                 Chapter 13 Trustee
                                                 200 Public Square, Suite 3860
                                                 Cleveland, OH 44114-2321
                                                 Phone (216) 621-4268          Fax (216) 621-4806
                                                 ch13trustee@ch13cleve.com




        16-11651-jps      Doc 76     FILED 07/12/19       ENTERED 07/12/19 14:38:42            Page 1 of 2
                                  CERTIFICATE OF SERVICE


I certify that on July 12, 2019a true and correct copy of this Motion was served:


Via the Court's Electronic Case Filing System on these entities and individuals who are listed on the
Court's Electronic Mail Notice List:

       PRO SE

And by regular U.S. mail, postage prepaid, on:

        RICKEYA MUTI, Debtor(s), 5534 OAKWOOD AVE., MAPLE HEIGHTS, OH 44137




                                        /s/ Lauren A. Helbling
                                        LAUREN A. HELBLING
                                        (#0038934)
                                        Chapter 13 Trustee
                                        200 Public Square, Suite 3860
                                        Cleveland OH 44114-2321
                                        (216) 621-4268




16-11651-jps       Doc 76     FILED 07/12/19       ENTERED 07/12/19 14:38:42         Page 2 of 2
